Conviction was for unlawfully transporting intoxicating liquor. Punishment one year in penitentiary.
There are no bills of exceptions in the record. Appellant's motion to quash the indictment because our law is in conflict with the Federal law upon the subject of intoxicating liquor was properly overruled. Franklin v. State, 88 Tex.Crim. Rep., 230 S.W. Rep., 692; Ex parte Gilmore, 88 Tex.Crim. Rep., 228 S.W. Rep., 199.
Appellant urges in his motion for new trial that the evidence shows he was acting under duress in his connection with the whisky, and therefore this conviction should be set aside. We fail to discover any such duress as will excuse a party for violating the law. Art. 44, Vernon's P.C.; Burton v. State,51 Tex. Crim. 201, 101 S.W. Rep., 226.
The judgment of the trial court will be affirmed.
Affirmed.
                          ON REHEARING.                       November 30, 1921.